      Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 1 of 16




                                            ~                       i     ~      ~
                                            !'                                 '
                 Form 1. Notice of Appeal from a Judgment or Order of a
                               United States District Court
Name of U.S. District Court:                           ORTHERN DISTRICT COURT

U.S: District Court case number: 3:19-cv-00157-MMC

Date case was first filed in U.S. District Court: 01/10/2019

Date ofjudgment or order you are appealing: JUNE 14, 2021
Fee paid SOT appear (appealfees are paid at the U.S Distf•ict Court)

cr` Yes        t~' No         C" IFP was granted by U.S. District Court

I.1St all I~pPellalltS (List each partyfiling the appeal. Do not use "et al."or other• abbreviations.)

  EFENDANT STATEWIDE COLLECTION,INC.




Is this across-appeal? c~` Yes                           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                               ~"> Yes            No
If Yes, what is the prior appeal case number?

Your mailing address:
Ellis Law Group, LLP

1425 River Park Drive, Suite 400

Cit      Sacramento                                    State: CA                  Zi Code: 95815
Prisoner Inmate or A Number (if applicable):

Signatiure sI Mark E. Ellis                                                          Date July 13, 2021
      Coraz~~lete c~ndfile ivitlz t6zc c~ltuc:liec~ rep~~cssc>~alutze~~a ,s~~i~tcrnent ilz t/~e ~.I,~S. I~z.styict C;r~~urt
                         Feedback or questions about thisform? Ernail us at ~brms ~r:.ca9.rrsc~narr•is ~;tn~

Form 1                                                                                                         Rev. 12/01/2018
                Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 2 of 16
                   Case 3:29-cv-Q0~57-MMC Document 95 filed 06/14121 Page 1 of 15




          1
          ~•1
          3
          4                             IN THE UNITED STATES DISTRICT COURT
          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
          6
          7       LEAH FiANRAHAN,                                Case No. 19-cv-00157-MMC
          8                     Plaintiff,
                                                                      ~     ..                -      t
          ~~              V.                                     1
                                                                     • •'    ~-      ~-
         10       STATEWIDE CO~LECTIQN, iNC.,
         11                     Defendant.
,~ .~    12
°0
U        13            Before the Court is plaintiff Leah Hanrahan's ("Hanrahan")"Motion far Attorney's
U ~
'~= U    14     Fees and Costs," filed March 25, 2021. Qefendant Statewide Collection, Inc.
    o
~v       15     ("Statewide") has filed opposition, to which Hanrahan has replied. Having read and
a? ,u,
   ~     16     considered the papers submitted in support of and in opposition to the motion, the Court
~~       17     rules as follows.'
~~ ~
~~       18                                          ~f4CKGROt11N~2
         19            After Hanrahan "incurred a medical debt with Mad River Hospital," her "bile' was
         20     sent to Statewide for collection, whereupon Statewide gent her a collection letter, dated
         21     January 23, 2018. (See FAC ¶¶ 6-8; see also Compl. Ex. A.) According to Hanrahan,
         22     the collection letter way "false, deceptive and misleading"(see id. ¶ 9)to the extent it (1)
         23     "threaten[ed] that if a judgment[was] obtained against [her], it would] be reported to each
         24     of Equifax, TransUnion and Experian, and ... w[auld] remain there for seven years"(see
         25     id. ¶ 16), and (2)"implie[d] that after the seven years of negative reporting is complete,
         26
         27             By order filed May ~ 0, 2021, the Court took the matter under submission

         2~           2 The following facts are taken from the First Amended Complaint ("FAC"),
              Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 3 of 16
                Cass 3:29-cv-Q0157-MNlC Document ~5 filed Q6/14/21 Page 2 of 15




          1   [Statewide] would]then renew the judgment resulting in it reporting for an additional
          2   seven years"(see id. ¶ 19).
          3          Based on the above, Hanrahan, on January 9, 2019, filed the instant action,
          4   asserting two Counts, titled, respectively, "Violation of the Fair Debt Collection Practices
          5   Act[`FDCPA'], 15 USC § 1692 et seq." and "Violation of the Rosenthal Fair Debt
          6   Collection Practices Act [`Rosenthal Act'), California Civil Code §§ 1788.17."
          7          ~y order filed December 23, 2020, the Court granted in part and denied in part
          8   Hanrahan's Motion for Partial Summary Judgment, finding Hanrahan was entitled to
          9   summary judgment on the issue of liability under the FDGPA and Rosenthal Act but was
         1Q   not entitled to summary judgment on the issue of statutory damages under either Act.
         11          On February 8, 2021, Hanrahan filed a Notice of Acceptance of Qffer of Judgment,
,~ ,ca   12   whereby she accepted Statewide's offer, made on February 1, 2021, pursuant to Rule 68
~j° 13        of the Federal Rules of Civil Procedure ("Rule 68 Offer"}, to have judgment entered.
         14   against it in the amount of $7,500. (See Dc~c. No. 82(Nat. of Acceptance of Offer); Doc.
~n o
~~       15   No. 82-1 (Rule 68 Offer).) In accordance therewith, the Court, by order issued later that
a~
         16   same date, entered judgment against Statewide "in the amount of $7,500, exclusive of
v~       17   attorney's fees and casts".and stated "fees and cots [would] be determined by the Court
~~ ~
~ ~°     1$   upon noticed motion." (See Order, filed Feb. 8, 2021.)
         19                                          7E~~~~.'~L~7'~l
         20          By the instant motion, Hanrahan seeks an award of attorney's fees in the amount
         21   of $62,846.25,3 as well as an award of costs in the amount of $3,135..05.
         22   //
         23
         24          3 In her Reply, Hanrahan states she seeks attorney's fees in the amount of
              $62,898.75. (See Reply at 15:1-2.) Although Statewide, pointing to the Affidavit and
         25   Supplemental Affidavit of Time and Expense submitted on her behalf, notes Hanrahan
              has overstated by $252.50 the total amount of attorney's fees sought, the Court notes
         26   those same affidavits contain, as to one entry, an error understating by $200 the amount
              of fees incurred (see Aff. of Time &Expense at 10 (calculating $2,000 in fees for 5.5
         27   hours expended on September 1, 2020, at an hourly rate of $400)), the net result being         ',
              an overstatement in the amount ~f X52.50. In sum, as to fees, the amount Hanrahan
         2$   actually peeks is $62,846.25.
             Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 4 of 16
               Case 3:19-cv-Q0157-MMC Dacument ~5 Filed 06/14/21 Page 3 of 15




         1           Entitlement to ►ward
         2           Under the FDCPA,"any debt collector who fails to comply with its provisions is
         3    liable `in the case of any successful action ...[for] the costs of the action, together with a
         4    reasonable attorney's fee as determined by the court.'° See Camacho v. Bridgeport Fin.,
         5    Inc., 523 F.3d 973, 978 (9th Cir. 2000 (quoting 15 U.S.C.§ 1692k(a)(3)). "The FDCPA's
         6   statutory language makes an award of fees mandatory." See id.
         7           In the instant action, Statewide, in opposing Hanrahan's motion, is "not .. .
         8   arguing] that[Hanrahan]should be denied all fees and costs requested," but, rather, that
         9   the amount claimed is not reasonable; in particular, according to Statewide,.such sum
        10   exceeds what was "required to vindicate [Nanrahan's] alleged injuries." (See Opp. at
        11   10:18-21.)4 The Court thus turns to the issue raised by Statewide's challenge.
.~ .~   ~2   I1.    Amount of Atterney's F~e~
Uo      13          To determine the amount of attorney's fees to be awarded, a district court first
:~ ~ 14      must calculate a "lodestar" amount "by multiplying the number of hours the prevailing
 ~n o
~~~ ~~ 15    party reasonably expended on the litigation by a reasonable hourly rate." See Camacho,
~':n
   0 16      523 F.2d at 978 (internal citation omitted). "Although in most cases, the lodestar figure is
    c
~~ 17        presumptively a reasonable fee award, the district court may, if circumstances warrant,
•~ ~
~ ~° 18      .adjust the lodestar to account fior other factors which are not subsumed within it." See id.
        19   (internal citation omitted).
        20          A.     'Total Hour
        21          Here, Hanrahan seeks attorney's fees for 127.95 hours of work completed.. by
        22   attorney Daniel Zem~l ("Zemel") and 27.45 hours of work completed by attorney
        23   Elizabeth Apostola ("Apostola").5
        24
        25          4 In light thereof, the Court does not address herein Statewide's assertion that the
             Court "ha[s] the authority" to "den[y] all fees and cysts." (See id. at 10:18-19; see also id.
        26   at 10:11-17.)

        27          5 The number of hours for Zemel and Apostola are calculated using the above-
             referenced Affidavit and Supplemental Affidavit of Time and Expense, adjusted to reflect
        28   Hanrahan's concession, in her Reply, that "it would be redundant to bill for[two
             attorneys'] time for th[e] task" performed on July 8, 2019, and July 23, 2019.(see Reply at
                                                           3
                  Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 5 of 16
                    Case 3:19-cv-00157-MMC Document 95 Filed 06/14121 Page 4 of 15




              1                   ~.     Categorical Challenges
              2            At the outset, Statewide contends various hours for which Hanrahan seeks
              3   attorney's fees should not, a~ a categorical matter, be awarded. As set forth below, the
              4   Court is nat persuaded.
              5                         (1)    Attorney's Fees Incurred Prior to Admission Pro.Hac Vice
              6            Statewide argues no fees should be awarded for any work completed by out-of
              7   state counsel Zemel and Apostola prior to their admission pro hac vice in the instant
                  action on May 23, 2019, and February 4, 2021, respectively.
              9            To practice before this Court, "an attorney must be a member of the bar of this.
             10   Court," and to be eligible for such membership,"an attorney must be an active member in
             11   good standing of the State Bar of California." See Civ. L.R. 11-1(a)-(b). "An attorney
~ .~         12   who is not a member of the bar of this Court," however,"may apply to appear pro hac
~ 4-
U  o         13   vice in a particular action in this district." See id. 11-3(a). Although "[f]ailure ... to
~ ~~
~~ ~         14   property and timely secure pro hac vice admission ...[is] a sufficient reason to deny[an]

 ~n ~~       15   application for attorneys' fees," see Idaho Sporting Conq., Inc. v. Alexander, 23 F. App'x
 c~~a '`—"
~o           16   713, 714 (9th Cir. 2001), the Ninth Circuit has held there are two instances in which a
~ ~
~~           17   party may recover fees for work performed by an gut-of-state attorney who has not
.a? ~
•~ ~
=o           18   secured pro hac vice admission:(1) where "the attorney at issue would have certainly
             19   been permitted to appear pro hac vice as a matter of course had he or she applied," or
             20   (2) where the attorney's "conduct did nat rise to the level of `appearing' before the ...
             21   court," see Wint~rrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 822-823(9th Cir.
             22   2009).
             23            Although, as noted, Statewide challenges the pre-admission haurs sought for both
             24   attarneys, it only discusses the hours attributed to Apostola and, in so doing, only
             25   addresses the second of the above-referenced exceptions; in particular, according to
             26
             27   7:11-13), and her conceded error in attributing to Apostola, rather than Zemel, 0.4 hours
                  spent on October 25, 2019,fora "Conference with Court[] and preparation"(see Aff. of
             28   Time &Expense at 6; see also Repiy at 14:20-23).

                                                                 0
            Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 6 of 16
              Case 3:19-cv-00.57-MMC Document 95 Filed 06/14/21 Page 5 of 15




        1    Statewide, Apostola's participation in the case constituted, from the outset, an
        2    appearance. As Hanrahan points out, however, Zem~l, fairly early in the praceedings,
        3    and Apostola, eventually, applied for and were granted leave to appear pro hac vice in
        4    the instant action, and there is no reason to believe they would not have been. admitted
        5    "as a matter of course" had they applied at the outset of the litigation. See Santiago v.
        6    Equable Ascent Fin., No. C 11-3158 CRS,2013 WL 3498Q79, at *4 & n.3(N.D. Cal. July
        7    12, 2013)(holding plaintiff could recover fees for work completed by out-af-state attorney
        8    prior to attorney's admission pro hac vice; noting attorney "was `eligible' for pro hac vice
        9    admission" as matter of course).
       10           Consequently, Hanrahan is entitled to recover reasonable attorney's fees for work
       11    completed by Zemel and Apostola prior to their admission pro hac vice.
~ ,~   12                         (2)     Attorney's Fees Incurred for Motion to Compel

U~     13           Statewide argues Hanrahan "needlessly incurred" fees in connection with her
~~     14    Motion to Compel, filed January 6, 2020, because, according to Statewide, the motion
~v     15   I was "procedurally-defunct and summarily-denied"(see Opp. at 10:27-11:x) forfailure to
 .~
~~     16    comply with "thy Court's local rules regarding motion practice" {see id. at 4:12-15).
~ ~
~~     17    Contrary to Statewide's characterization of said ruling, however, the reason for the denial
~ ~
~~     18    was not a failure to comply with a local rule of this District, or any order by this Court, but,
       19    rather, with a standing arder of the Magistrate Judge to whom the motion was referred
       Za    after the motion was filed. (See Doc. No. 46 at 1.13-19 (denying motion to compel,
       21    without prejudice, for failure to present arguments contained therein "by a faint letter
       22    brief'; attaching Standing Order).)
       23           As Hanrahan, at the time she filed the Motion to Compel, would not have been
       24    aware of a need to comply with the above-referenced standing order, she is entitled to
       25    recover reasonable attorney's fees incurred in connection with that motion.
       26                         (3)     Attorney's Fe~:s Incurred Af#er August 3, 202Q Offer
       27           Statewide argues no fees should be awarded for work completed after August 3,
       28    2020, the date on which Statewide offered to settle the instant action for a total of
                                                            5
         Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 7 of 16
           Case 3:19-cv-Q0157-MMG Document 95 died 06/14/21 Page 6 of 15




     1   $25,000, because such amount, according to Statewide, was roughly equal to the sum of
     2   Hanrahan's damages and reasonable attorney's fees and costs incurred as of that date.
     3   (See Opp. at 11:6-12.)
     4          Statewide's determination of Hanrahan's reasonable attorney's fees incurred as of
     5   August 3, 2020, however, reflects 5tatewide's above-described arguments, specifically,'
     6   that Hanrahan is not entitled to recover fees for work completed prior to her attorneys'
     7   admission pro hac vice or for work performed in connection with her Motion to Compel
     8   (see Opp. at 10:27-11:12), both of which arguments the Court, as discussed above, has
     9   rejected.
    10          Consequently, Hanrahan is entitled t~ recover reasonable attorney's fees incurred
    11   after August 3, 2020.
    12                        (4)    Attorney's Fees Incurred After yule 68 Offer
    13          Statewide argues no fees should be awarded for work completed after Hanrahan's
    14   receipt of its Rule 68 Offer on February 1, 2021, and opportunity to review it later that
    15   date, because, according to Statewide, the ofFer'~ terms limited Hanrahan's recovery of
s
    16   attorney's fees to fees incurred as of that time.
    ~7          The Rule 68 Offer states, in relevant part, as follows:
    18         Defendant STATEWIDE COLLECTION, iNC. offers to pay Plaintiff LEAH
               HANRAHAN the total sum of Seven Thousand Five Hundred Dollars
    19         ($7,500), exclusive of attorney's fees and costs incurred in this action,                I
               which fees and costs shall be determined by the Court upon noticed motion.
    20
    21   (See Doc. No. 82-1.)
    22          A settlement offer may be conditioned upon a total or partial waiver of attorney's
    23   fees, but "[a]ccepting such an offer constitutes waiver ...only if the waiver is `clear and
    24   unambiguous."' See Guerrero v. Cumr~ings, 70 F.3d 1111, 1113(9th Cir. 1995)(internal
    25   citation omitted). "The usual rules of contract construction apply to interpreting the terms
    26   of a Rule 68 settlement offer." fee id. (internal quotation and citation omitted).
    27          Here, contrary to Statewide's assertion, the language of the Rule 68 Offer does
    28   not clearly and unambiguously limit recovery to fees incurred up to the time the offer was
                                                      6
              Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 8 of 16
                Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 7 of 15




          7   made.6 Rather, the Rule 68 Offer here, in contrast to offers federal courts have found
          2   clearly and unambiguously limited recovery to fees incurred as of the time those offers
          3   were made, can reasonably be understood to include attorney's fees incurred throughout
          4   the course of the litigation. See, e.q., Guerrero, 70 F.3d at 1113 (finding Rule 68 Offer
          5   clear and unambiguous where offer provided for rea~~nable attorney's fees.and costs
          6   "incurred by this plaintiff prior to the date of this osier in an amount to be set by the court"
          7   (emphasis in original)); Pearson v. NaYI Credit Svs., Inc., No. CV 10-526-PHX-MHM,
          8   2010 WL 5146805, at *3(N.D. Gal. Dec. 13, 2010)(finding Rule 68 Offer clear and
          9   unambiguous where offer provided far "[p)laintiff's cosh and reasonable attorney fees
         10   now accrued"(emphasis in original)). Indeed, as Nanrahan points out, language used in
         11   an offer in all material respects identical to the offer here at issue has been found
~ .~     12   insufficient to "place a limit on post-judgment fees." See Scott v. Fed. Bond &.Collection

vo       13   Serv., Inc., No. 10-cv-02825-LHK, 2011 WL 3652531, at *2(N.D. Cal. Aug. 19,2011)
~U
         14   (considering Rule 68 offer stating °[p]laintiff [isJ to be awarded her reasonable attorney's
v~ o
~~       15   fees and costs incurred in this action"; distinguishing Rule 68 offer providing for attorney's
~ ~~
cu ,cn
   ~.
~
~o       16   fees and costs "through.the date of this offer" (internal citations omitted)).
~ ~
~ ~      17          Consequently, Hanrahan is entitled to recover reasonable attorney's fees incurred
~~
•~ ~
~ o      18   after the Rule 68 Offer was made.
         19                        (5)     Attorney's Fees Incurred in connection with Reply
         2Q          In her Reply, Hanrahan requests additional attorney's fees be awarded for
         21   preparation of the Reply and, in support thereof, has submitted a Supplemental Affidavit           ~
         22   of Time and Expense. (See Reply at 12:5-6.)
         23          Statewide objects to the Supplemental Affidavit as "new evidence" improperly
         24   submitted with the Reply that "should not be considered." (See Def.'s Objs. to Reply
         25
         26           6 To the extent Statewide may be arguing Rule 68 itself limits Hanrahan's
              recoverable fees and costs to those incurred as of the time of the offer(see Opp. at
         27   17:11-16 (quoting Rule 68 and emphasizing "with cots then accrued")), the case to
              which it cites, Marek v. Chesnv, 473 U.S. 1 {1985}, does not so hold, and, indeed, the
         28   plaintiff therein had rejected the Rule 68 offer, see id. at 4.

                                                             D
              Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 9 of 16
                Case 3:19-cv-00157-MNlC Document 95 Filed 06/14!21 Page 8 of 15




          1   Evid. at 3:21-24 (internal citation omitted}.) Courts, however,"routinely consider the
          2   amount of hours worked through the reply brief in considering a motion for attorneys'
          3   fees," and, in so doing,"may properly consider" evidence submitted with the reply "to
          4   substantiate the attorney time spent on the reply brief." See Rodgers v. Fitzgerald, No.
          5   14-CV-00985-DMR, 2016 WL.4658974, at *6, ~`8 (N.D. Cal. Sept. 7, 2016)(collecting
          6   cases).
          7          Consequently, the Court, in resolving the instant motion, will consider the
          8   Supplemental Affidavit of Time and Expense submitted on H~nrahan's behalf.'
          9                              - .-       .-

         10          The Court next turns to specific hours that Statewide challenges as unreasonably
         11   spent. As set forth below, those challenges essentially fall into four separate groups.
,~ ,c~   12                       (1)     R~dunelant Work

Uo       13          Statewide challenges a number of hours on the ground those hours are redundant,
~v       ~4   as they reflect work completed by both Zemel and Apostola on the same task for which,
No
~~
 ~ ~~    15   according to Statewide, only one attorney was necessary. (See, e.q., app. at 12:25-13:2
~~ ~~    16   {5/6/19 — Zemel & Apostola —1.6 hrs — °drafting motion to amend complaint and FAC");         i
~ ~
.~ L
   a~    17   id. at 13:7-11 (613/19 — Zerr~el
                                          rr & Apostola — 0.4 hrs — "Reviewing Court's order regarding
~s
•~ ~
~z ~     18   amendment"); id. at 14:14-1 7 0112/19 — Zemel & Apostol~ — 0.4 hrs — "Review
         19   Declaration from Transunion; send tc~ OPC; email Experian and Equifax").)g
         20         "[A] court may reduce the number of hours awarded because the lawyer                   ~
         21   performed unnecessarily duplicative work." Moreno v. City of Sacramento, 534 F.3d
         22   1106, 1112 (9th Cir. 2008). "It is not uncommon and indeed is often necessary,"
         23   however, "for several attorneys to review the same [c]ourt order, or for several attorneys
         24
         25            Statewide has raised, in addition to the above-referenced objection, a number of
              objections to evidence submitted by Hanrahan. To the extent the Court has relied on any
         26   such evidence herein, the abjection(s) thereto are overruled. To the extent the Court has
              not relied on such evidence, the Court does nat reach the objection(s).
         27
                     8 Specific hours challenged by Statewide are identified using the following format:
         28   date of time entry — attorney(s) —total hours spent —description of work performed.
              Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 10 of 16
                 Case 3:19-cv-00 .57-MMC Document 95 filed 06114/21 Page 9 of 15




          1    to edit the same document'; of course, the billed hours must still be "reasonable." See
          2    Doe v. Prudential Ins. Co. of Am., 25~ F. Supp. 3d 1 Q89, 1 Q96 (C.D. Cal. 2017}; see also
          3    Kim v. Fujikawa, 871 F.2d 142, 1435 n.9 (9th Cir, 1989)(noting, "the participation of
               mare than one attarney does not necessarily constitute an unnecessary duplication of
          5    effort").
          6            Here, the Court finds it appropriate to exclude the following hours for the reason'
          7    that the tasks performed do not appear to have required more than one attorney to
          8    perform them:(1)the entirety of the 0.2 hours spent by Apostola on August 12, 2019,
          9    described as'Review Declaration from TransUnion; sent to OPC; email Experian and              -
         10    Equifax," given Zemel's identical time entry for the same task (see Aff. of Time &
         11    Expense at 5);(2)the entirety of the 0.3 hours spent by Apostola on September 16,
,~ ,cs   12    2019, described as "Email w/OPC re: Rule 37 letter," given ZemePs identical time entry
~o       13   for the same task (see id.); and {3) the entirety of the 0.2 hours spent by Apostola on
L~       14    January 4, 2021, described as "Email wIOPC re: upcoming conference," given Zemel's
~o
u, •c    15    identical time entry for the same task (see id. at 11).
~o       16           The Court finds the remaining hours challenged by Statewide were not redundant.9
~ ~
  v      17                         (2)    Excessive Wours Worked
~~
~ Q
~~       18           Statewide challenges a number of hours as excessive in light of the nature of the
         19    work completed. See e. ., Opp. at ~ 3:3-6 (5/22/19 — Apostola -0.8 hrs — "Drafting pra
         20    hac admission application and sending to local counsel"); id. at 14:5-9 (8/11/19 — Zemel
         21    1.2 hrs — "Review ~xperian response subpoena").)
         22           In that regard, the Court finds it appropriate to reduce or exclude the following
         23    hours challenged by Statewide:(1)0.5 of the 0.8 hours spent by Apostola on May 22,
         24   2019, in completing aone-page form application for admission pro hac vice (see Aff. of
         25
         26          9 To the extent Statewide challenges specific hours on multiple grounds, the Court
              has considered all such grounds in determining whether the hours are reasonable, and, if           I
         27   the Court has not accepted the challenge on one of the asserted grounds and has
              accepted it on another, the Court has identified those challenged hours in the section
         28   covering the alternative ground.

                                                             9
               Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 11 of 16
                 Case 3:19-cv-00157-MMC Document 95 Filed 06114/21 Page 10 of 15




           1    Time &Expense at 2);(2} 0.1 of the 0.2 hours spent by Zemel, as well as the entirety of
           2    the 0.2 hours spent by Apostola, on June 3, 2019, reviewing the Court's order granting
           3    Hanrahan's Motion for Leave to Amend Complaint, in that the Court signed the two-
           4    sentence proposed order submitted by Hanrahan (see id. at 3; see else Order, filed June
           5    3, 2019);(3)0.1 of the 0.3 hours spent by Zemet, as well as 0.1 of the 0.3 hours spent by
           6    Apostola, on January 10, 2020, in reviewing Magistrate Judge Kim's Standing Order and
           7    one-page order denying Hanrahan's motion to compel (see Aff. of Time &Expense at 7;
           8    see also Doc. No. 46);(4) 0.4 of the 1 hour spent by Apo~tola on March 9, 2020,
           9    updating a joint case management statement with Zemel, who spent 0.3 hours(see Aff.
          10    of Time &Expense at ~; see also Doc, No. 49 ([Third] Revised Joint Case Management
          11    Statement));(5)3 of the 4 hours spent by Apostola on September 4, 2020, drafting and
,~ .~     12    editing Hanrahan's motion for summary judgment(see Aff. of Time &Expense at 10) with
~~        13   Zemel, who spent 21 haurs(see id.), and which motion included aseparately-filed
v `~
    U
.a .~.    14   "Statement of Undisputed Material Facts" that, contrary to Hanrahan'~ assertion, she: did.
 us o
~~~ ~~.   15    not "need[] to prepare"(see Reply at 9:3-6); and (6)0.1 of the Q.2 hours spent by Zemel
 ~~,~
   0      16    on September 11, 2020, in reviewing athree-sentence docket entry stating a previously
    c
~~        17   scheduled status conference would be conducted by telephone (see Aff. of Time &
~~        78    Expense at 1 Q; see also Reply at 9:7-8; Doc. No. 55 (Clerk's Notice)).
          19          The Court finds the remaining hours challenged by Statewide were not excessive.
          20                        (3)     Ministerial Vllork
          21          Statewide challenges the total 0.6 hours spent by Apastola on June 14, 2019, and
          22    June 20, 2019, in "[p]reparing [a] hard copy o#discovery for mailing" and "serv[ing][a]
          23   subpoena to CRAB [Credit Rating Agencies]," respectively, on the ground that the tasks
          24    are "ministerial" and thus can be completed by "a legal assistant or secretary." {See Opp.
          25   at 13:12-20.)
          26          "[P]urely clerical or secretarial tasks should not be billed at a paralegal [or
          27   lawyer's] rate, regardless of who perForms them." Davis v. City & CtV. of S.F., 976 F.2d
          28    1536, 1543(9th Cir. 1992)(alteration in original)(quoting Missouri v. Jenkins, 491 U.S.
                                                             10
              Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 12 of 16
                Case 3:19-cv-00157-tVIMC Document 95 filed Q6/14/21 Page 11 of 15




          1     274, 288 n.10 (1989)), opinion vacated in part on other grounds, 984 F.2d 345 (9th Cir.
          2     1993). Such clerical tasks include serving and filing papers, see id., as will as organizing
          3     documents, see Nadaraiah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009).
          4            Although Hanrahan states the above-referenced tasks entailed "draft[ing] up a
          5     cover letter for the mailing," "ensuring all documents were properly put together," and
          6     contacting subpoena recipients "to ensure they could provide the necessary production"
          7    (see Reply at 6:22-7:2, 7:4-5), the Court finds those tasks as well are more appropriately
          8     performed by a secretary or, at most, a paralegal,10 and, accordingly, will exclude the
          9    entirety of the above-referenced 0.6 hours.
         10                         (4)    Inadequately Documented Work
         11           Statewide challenges a few claimed hours as being "inadequately documented.."
.~ .cu   12    (See Opp. at 14:1-4 (8/9/19 — Zemel — 0.3 hrs — "C~nference"); see also, e.q., id. at
 ~ L
v        13    14:10-13 (8112/ 9 — Zemel & Apostnla — 0.4 hrs — "Review CourC Orders").)
~~       14           A court may reduce the number of hours awarded where the descriptions of those
~ U
~ •~     15    hours "are too vague for the [c]ourt to assess [their] reasonableness." See Primero
~  ~
   N
~~       16    Garcia v. Barr, 484 F. Supp. 3d 750, 757(N.D. Cal. 2020).
~ ~
z~ ~,    17           Here, the Court finds it appropriate to exclude the following hours challenged by
~~
~~ ~
         18    Statewide:(1) the entirety of the 0.3 hours spent by Zemel on August 9, 2019, described
         19    as "Conference," given the Q.3 hours Z~mel spent that same date with the description
         20    "Calling OPC and court re: conference"(see Aff. of Time &Expense at 4); and (2) the.
         2~    entirety of the 0.4 total hours spent by Zemel and Apostola on August 12, 2019,
         22 I'~, reviewing unspecified "Court Orders"(see id. at 4-5).
         23                  3.     Conclusion: `Total W~urs
         24           In sum, having reviewed the Affidavit and supplemental Affidavit of Time and
         25    Expense submitted by Hanrahan, as well as the record in the instant action, the Court will
         26
         27
                      10 Hanrahan has not submitted a claim for any work performed by a paralegal, and
         2~    the Court has not otherwise been provided with an hourly rate for paralegals.

                                                             11
             Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 13 of 16
                Case 3:19-cv-Q0157-MMC Document 95 Fiied 06/14/21 Page Z2 of 15




         1    exclude 0.~ haurs for Zemel and 5.7 hours for Apostola as not having been reasonably
         2    expended in litigating the instant action and finds the remaining hours were reasonably
         3    expended, specifically, 127.15 hours for Zemel and 21.75 hours for Apostola.
         4           The Court next turns to the issue of the reasonable hourly rate of compensation for
         5    Zemel and Apostola.
         6           ~.      Hourly Rate
         7           A reasonable hourly rate "is the rate prevailing in the community far similar work
         8    performed by attorneys of comparable skill, experience, and reputation." See Camacho,
         9    523 F.3d at 979 (internal quotation and citation omitted). "[T]he relevant community is
        10    the forum in which the district court sits." Id.
        11           In moving for an award of attorney's fees, the movant bears the burden "to
,~ ,~   12    produce satisfactory evidence—in addition to the attorney's own affidavits—that the
~° 0 13       requested rates are in line with those prevailing in the community for similar services by
    ~~
:~ ~ 14       lawyers of reasonably comparable skill, experience and reputation"; "[a]ffidavits of the
 v~ o
~ U 15        plaintiffs' attorneys]and other attorneys regarding prevailing fees in the community, and
    v~
       16     rate determinations in other cases ...are satisfactory evidence of the prevailing market
v~      17    rate." See Camacho,523 F.3d at 980 (alterations in original)(internal citations omitted).
c~
~       1~   The opposing party, in turn, "has a burden of rebuttal that requires submission of
        19   evidence to the district court challenging the accuracy and reasonableness of the . .
        20   facts asserted by the prevailing party in its submitted affidavits." See id. (alteration in
        21   original)(internal citation omitted}.
        22           Here, Hanrahan seeks an award at the hourly rates of $400 for Zemel, who has
        23   been practicing law since 2014(see DecL of Daniel Zemel ("Zemel Decl.") ¶¶ 5, 9), and
        24   $425 for Apostola, who has been practicing law since 2006 {gee Decl. of Elizabeth
        25   Apostola ("Apostola Decl.") ¶¶ 4-5). In support thereof, Hanrahan (1) has submitted
        26   declarations from both attorneys;(2) points to the $425 median hourly rate for consumer
        27   lawyers in San Francisco, as repented in the "United States Consumer Law Rttorney Fee
        28   Survey Report" for 2017-2018, see Zemel Decl. Ex. 3(United States Consumer Law
             Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 14 of 16
                Case 3:19-cv-00157-MMC Document 95 Filed 46/14/21 Page 13 of 15




         1    Attorney Fee Survey Report(2017-201 ~}) at 236,'I a~ well as the hourly rates reported
         2    for various years of experience in the "Laffey Matrix," see Zemel Decl. Ex. 2(Laffey

         3    Matrix),12 which matrix, Hanrahan contends, should be increased by 9% to reflect rates
         4    appropriate for the Bay Area; and (3) cites to seven FDCPA cases, decided in this District
         5    between 2014 and 2017(see Mot. at 10:19-11:13).
         6           Although Statewide agrees the appropriate hourly rate for Zemel is $400, it argues ;
         7    the appropriate hourly rate for Apostola likewise is $400, rather than the requested $425.
         8   (See Opp. at 20:25-26, 21:1-2; DecL of Mark Ellis ¶ 9.) With respect to Zemel, the Court,
         9    having reviewed the evidence submitted, agrees a $400 hourly rate is reasonable. With

        10    respect to Apostola, the Court, as set forth below, agrees with Statewide that a $400
        11    hourly rate is reasonable.
,~ .~   12          Although Apostola hay been practicing law for approximately 14 years, it was only
   L


U o
        13    in "the last five years" that she developed experience with FDCPA litigation. (See
LU      14    Apastola Decl. ¶ 5.) Given such circumstance, the United States Consumer Law.
?o
~v
 ~ ~~   15    Attorney Fee Survey Report, which as well as being cited by Hanrahan, has been
~' ~,
~Q      16   considered by a number of district courts "to be valid evidence of prevailing hourly rates
~ ~
~ ~     17   in FDCPA ...cases," see Klein v. L. Offs. of D. Scott Carruthers, No. C15-00490 CRB,
~~ ~
~z ~    18   2Q15 WL 3626946, at *3 {N.D. Cal. June 10, 2015), supports ~n award using an hourly
        19   rate of $400 rather than $425, see Zemel Decl. Ex. 3 at 236-37 (listing $250 average

        2d   hourly rate for San Francisco counsel with 3 to 5 years of experience practicing
        21
        22           11 Although Hanrahan states the median
                                                            hourly rate for consumer lawyers in San
        23   Francisco is $425, the Court notes the above-referenced report states the median hourly
             rate is $450. See id. at 236.
        24
                     12 The Laffey Matrix "is an inflation-adjusted grid of hourly rates for lawyers of
        25   varying levels of experience in Washington, D.C.," see Prison Legal News v.
             Schwarzen~gqer,608 F.3d 446, 454 (9th Cir. 2010), and, given said geographic focus,
        26   the Court does not consider it herein, see id. (finding district court did not abuse
             discretion in declining to use Laffey Matrix to determine appropriate hourly rates for San
        27   Francisco-based counsel; noting, "[i]t is questionable whether the matrix is a reliable
             measure of rates even in Alexandria, Virginia, just across the river from the nation's
        28   capitaP').

                                                         73
              Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 15 of 16
                 Case 3:19-cv-00157-MMC Document 95 Filed 06/14/21 Page 14 of 15




          1    consumer law and $425 average hourly rate for San Francisco counsel with 6 to 10 years
          2    of experience practicing consumer law). Moreover, recent FDCPA cases in this District
          3    are in accord with such an award. See Brady v. Patenaude &Felix, No. 18-CV-07305-
          4    NC, 2019 WL 5535772, at *2(N.D. Cal. Oct. 25, 2019)(finding, in FDCPA action, hourly
          5    rates of $375 and $475 for attorneys with over 12 years and 22 years of experience,
          6    respectively, were reasonable); Garcia v. Stanley, No. 14-CV-01806-BLF, 2017 WL
          7    897429, at *4 (N.D. Cal. Mar. 7, 2017)(finding, in FDCPA action, hourly rates of $400
          8    and $500 for attorneys with 9 years and 19 years of experience specializing in consumer
          9    credit litigation, respectively, were reasonable).
         10           C.     Conclusion: Amount of Attorney's Fees
         11           Based on the foregoing, the product of the number of hours and the hourly rates
,~ ,~    12    results in a lodestar figure of $59,560.13

tj ~     13           A "district court can," however,'Smpose a small reduction, no greater than 10
i ~
'L ~     14    percent -a `haircut'—based on its exercise of discretion and without a more specific
   o
~~       15    explanation." See Moreno v. City of Sacramento, 534 F.3d 1106, 1.122 (9th Cir. 2008).
 v •.r
         16    Here, given the relative size of the lodestar as compared with the settlement amount, the
~ ~
~s       17    Court finds it appropriate t~ impose a 10°lo reduction and, accordingly, will award
.~ ~
~~       18    Hanrahan $53,604 in attorney's fees.
         19    111.   Amount of Costs
         2Q           Hanrahan seeks costs in the total amount of X3,135.05. In response, Statewide
         21   argues the Court shauld only award the "$3,024.60 in costs incurred as of August 3,
         22   2020," the date on which Statewide offered to settle the instant action for a total of
         23   $25,000. (See Opp. at 11:6-9.)
         24           At the outset, the Court notes that X30.60 of the $11Q.7 in costs Statewide seeks
         25   to exclude appear to have been incurred prior to August 3, 2020 (see Zemel Decl. ¶¶ 30-
         26
         27
                     13 This sum is calculated as follows:(127.15 hours for Zemel x $400 hourly rate) +
         28   (21.75 hours for Apostola x $4d0 hourly rate).

                                                            14
             Case 3:19-cv-00157-MMC Document 96 Filed 07/14/21 Page 16 of 16
                Case 3:19-cv-Q0157-MMC Document 95 Filed 06/ 4/21 Page 15 of 15




         1    31; id. Exs. 11-12); indeed, the only cost listed by Hanrahan after that date is $79.85 "for
         2    UPS expenses for delivery to the Court," incurred on September 9, 2020 (see id. ~ 29;
         3    gee else id. Ex. ~ 0). Further, as discussed above, the Court declines to limit the .recovery
         4    of attorney's fees to those incurred as of August 3, 2020, and, far the same reasons,
         5    declines to limit recoverable costs to that date as well
         6           Accordingly, having reviewed the evidence submitted by Hanrahan, the Court finds
         7    the costs she seeks were rea~anably incurred, and, consequently, will award costs in the
         8    amount of $3,135.05.
         9                                          ~ONCt~USION
        10           For the reasons stated above, Hanrahan's Motion for Attorney's Fees and Costs is
        11    hereby GRANTED in part and DENIED in part, and Hanrahan is awarded attorney's fees
.~ ,~   12    in the amount of $53,604, together with casts in the amount of $3,135.05, for a total of

cj o    13    $56,739.05.
'~ ~    14          IT IS S~ ORDERED.
vo
~L      15
~' v,
        16    Dated: June 14, 2021                                        ~~
                                                                             1 E M. CHESNEY
v~      17                                                               Uni d States District Judge
•~ ~
   ~°   18
        19
        20
        21
        22




                                                          15
